UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6478



BERNARD BUSH,

                Plaintiff - Appellant,

          v.


BENJAMIN J. ULEP, Medical Doctor,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:08-cv-00053-RBS-FBS)


Submitted:   May 22, 2008                     Decided:   June 2, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Bush, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bernard Bush appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint and his motion

filed under Fed. R. Civ. P. 59(e).   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated   by   the   district   court.       Bush   v.   Ulep,   No.

2:08-cv-00053-RBS-FBS (E.D. Va. Feb. 8, 2008; Mar. 18, 2008).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -